 In the Matter of INDUSTRIAL RAYON CORPORATION, A DELAWARE COR-PORATION,andTEXTILE WORKERS ORGANIZING COMMITTEECase No. C-188In the Matter of INDUSTRIAL RAYON CORPORATION, A DELAWARE COR-PORATION, and INDUSTRIAL RAYON CORPORATION OF VIRGINIA, AVIRGINIA CORPORATION,andTEXTILEWORKERS ORGANIZING COM-MITTEECase No. R--156Appearances :Case No. C-188Mr. Harry Lodishfor the Board.Tolles,Hogsett & Ginn,byMr.W. T. Kinder, Mr. Thomas N.Harman,andMr. Leslie Nichols,of Cleveland, 0., for IndustrialRayon Corporation.Mr. Arthur A. Miller,of Cleveland, O., andMr. Arthur P. Mc-Nulty,of New York City, for Textile Workers Organizing Com-mittee.Mr. J. C. Calhoun,of Cleveland, 0., for Employees Association ofIndustrial Rayon Corporation.Mr. Frederick P. Mett,of counsel to the Board.Case No. P-156Mr. Philip Levyfor the Board.Tolles,HogsettcGinn,byMr. Grover HigginsandMr. ThomasM. Harman,of Cleveland, 0., for Industrial Rayon Corporation any lIndustrial Rayon Corporation of Virginia.Mr. Arthur P. McNulty,of New York City, for Textile WorkersOrganizing Committee.Mr. J. C. Calhoun,of Cleveland, 0., for Employees Association ofIndustrial Rayon Corporation.Mr. Frederick P. Mett,of counsel to the Board.DIRECTION OF ELECTIONS(Case No. R-156)July 9, 1937Having ordered the above-captioned matters consolidated for allpurposes and having found upon examination of the records in saidmatters that a question affecting commerce has arisen concerning the8 DECISIONS AND ORDERS9representation of all of the employees of Industrial Rayon Corpora-tion, Cleveland, Ohio, except supervisory, clerical and salaried em-plnyees, that a question affecting commerce has also arisen concerningthe representation of all of the employees of the Industrial RayonCorporation of Virginia, Covington, Virginia, except supervisory,clerical and salaried employees, that each of the aforesaid groups oremployees as to which a question affecting commerce concerningrepresentation has arisen constitutes a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act, and that the Employees Asso-ciation of Industrial Rayon Corporation is not abona fidelabororganization such as is entitled to a place on a ballot in an electionordered by the National Labor Relations Board, the National LaborRelations Board, acting pursuant to the power vested in it by Section9 (c) of said Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations,-Series 1, as amendedherebyDIRECTS that, as part of its investigation to ascertain representa-tives for the purposes of collective bargaining with the IndustrialRayon Corporation, Cleveland, Ohio, an election by secret ballot shallbe conducted within a period of ten (10) days after the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asthe agent of the National Labor Relations Board and subject toArticle III, Section 9 of said Rules and Regulations, among all of theemployees of the Industrial Rayon Corporation, except supervisory,clerical and salaried employees, on its payroll at any time during theweek immediately preceding May 17, 1937, to determine whether ornot they desire to be represented by the Textile Workers OrganizingCommittee for the purposes of collective bargaining with the Indus-trial Rayon Corporation;DIRECTS that, as part of its investigation to ascertain representa-tives for the purposes of collective bargaining with the IndustrialRayon Corporation of Virginia, Covington, Virginia, an election bysecret ballot shall be conducted within a period of ten (10) days afterthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent of the National Labor Relations Board and subjecttoArticle III, Section 9 of said Rules and Regulations, among allof the employees of the Industrial Rayon Corporation of Virginia,except supervisory, clerical and salaried employees, on its payrollat any time during the week immediately preceding March 29. 1937.to determine whether or not they desire to be represented by theTextile Workers Organizing Committee for the purposes of collectivebargaining with the Industrial Rayon Corporation of Virginia.